Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 19 March 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Philada 19th March 1782.
                        
                        I have been honored with your Excellencys favor of the 27th ulto. Under present appearances I think Genl
                            de Choissy should not move beyond Charlotte Court House—There are several reasons to induce a belief that the enemy mean
                            to evacuate south Carolina and Georgia—If such an event is to take place we must soon know it.
                        I requested His Excellency the Minister of France to inform you that whenever it became necessary I would
                            meet you at this place—Mount Vernon, exclusive of the happiness of entertaining you at my own House, would be very
                            agreeable to me, but I could not at the opening of the Campaign go so far from the Army.
                        I congratulate your Excellency upon the total surrender of the Islands of St Kitts and Nevis, which is fully
                            confirmed—Montserrat must I think fall of course—I have also the pleasure to inform you that the Marquis de la Fayette
                            and the Gentlemen who went with him all arrived safe in France after a passage of 22 days.I am &c.
                        
                            Go: Washington
                        
                        
                            P.S. I set out for the Army tomorrow.
                        

                    